Exhibit 10.1

 

AMENDMENT NO. 1

TO THE

CARLISLE CORPORATION SUPPLEMENTAL PENSION PLAN

 

THIS AMENDMENT NO. 1 (this “Amendment”) to the Carlisle Corporation Supplemental
Pension Plan is adopted as of February 4, 2014, by CARLISLE CORPORATION, a
Delaware corporation (the “Company”).

 

Statement of Purpose

 

The Company maintains the Plan to provide supplemental retirement benefits to a
select group of management employees of the Company and its affiliates,
including the Company’s parent corporation, Carlisle Companies Incorporated
(“Carlisle”).  The Company desires to amend the Plan to increase the
supplemental retirement benefit payable under the Plan to the Chief Executive
Officer of Carlisle in consideration of his continued service.

 

NOW, THEREFORE, the Company does hereby declare that Section A.2 of Appendix A
of the Plan is amended to read as follows effective as of January 1, 2014:

 

A.2           David A. Roberts

 

Mr. Roberts shall be entitled to receive a supplemental retirement benefit under
the Plan in accordance with the following paragraphs:

 

(a)                                 Amount of Benefit.  The monthly amount of
the supplemental retirement benefit payable to Mr. Roberts, expressed as a life
annuity commencing as of the first day of the month coinciding with or
immediately following the date of Mr. Roberts’ separation from service, shall be
$42,750.

 

(b)                                 Vesting.  Mr. Roberts shall be fully (100%)
vested in the supplemental retirement benefit.

 

(c)                                  Benefit Commencement Date.  Payment of the
benefit shall commence as of the first day of the calendar month coinciding with
or next following Mr. Roberts’ separation from service with Employer; provided,
however, the monthly benefits that would otherwise be payable during the six
(6) month period commencing as of the date of Mr. Roberts’ separation from
service (for reasons other than his death) shall be accumulated and Mr. Roberts’
right to receive payment of such accumulated amount will be delayed until the
first day of the seventh month following his separation from service and paid on
such date, without interest, and the normal payment schedule for the remaining
benefits will commence at that time.

 

(d)                                 Method of Payment.  Mr. Roberts shall be
entitled to elect, at any time prior to the date payment commences, to receive
the benefit in accordance with one of the following methods of payment:

 

Option 1 (Single Life Level Annuity): a retirement income payable to Mr. Roberts
during his lifetime.

 

Option 2 (Contingent Life Annuity): a reduced retirement income payable to
Mr. Roberts during his lifetime and all (100%), three-fourths (75%), two-thirds
(66 2/3%) or one-half (50%) of such reduced retirement benefit payable after his
death to another person designated by Mr. Roberts, called the “contingent
annuitant,” during the lifetime of the contingent annuitants, if such contingent
annuitant survives him.

 

Option 3 (Life and Ten Years Certain Annuity): a reduced retirement income
payable to Mr. Roberts during his lifetime, with the provision that if his death
occurs before he has received 120 monthly payments, such payments will continue
to his designated beneficiary until a total of 120 monthly payments have been
made to Mr. Roberts and his beneficiary; or, if such beneficiary shall die prior
to receiving his full number of payments, the discounted value of the remaining
monthly payments will be paid in a lump sum to the beneficiary’s estate.

 

The monthly amount payable under Option 2 of 3 above shall have a value that is
equivalent to the monthly retirement benefit under Option 1, based on the same
actuarial factors and assumptions used to compute actuarially equivalent
benefits payable under the Retirement Plan.  In the event Mr. Roberts fails to
elect a method of payment, the Retirement Benefit shall be paid in accordance
with Option 1 above.

 

--------------------------------------------------------------------------------


 

(e)                                  Death Benefit.  In the event Mr. Roberts
dies prior to commencement of his retirement benefit under the Plan and he was
married at the time of his death, Mr. Roberts’ surviving spouse shall be
entitled to receive a death benefit equal to the survivor benefit that would
have been payable to his surviving spouse if immediately prior to his death he
commenced receiving the benefit under Option 2 above with his surviving spouse
as the 50% contingent annuitant and then died.

 

Except as expressly or by necessary implication amended hereby, the Plan shall
continue in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed
by its duly authorized officer as of the day and year first above written.

 

 

CARLISLE CORPORATION

 

 

 

 

 

By:

/s/ STEVEN J. FORD

 

 

Name:

STEVEN J. FORD

 

 

Title:

Vice President & Chief Financial Officer

 

--------------------------------------------------------------------------------